

Exhibit 10.5




















HAEMONETICS CORPORATION


2005 LONG-TERM INCENTIVE COMPENSATION PLAN


RESTRICTED STOCK UNIT AGREEMENT




WITH


<<Participant Name>>




1



--------------------------------------------------------------------------------




HAEMONETICS CORPORATION
RESTRICTED STOCK UNIT AGREEMENT
UNDER 2005 LONG-TERM INCENTIVE COMPENSATION PLAN




THIS RESTRICTED STOCK UNIT AGREEMENT (“Agreement”), dated as of <<Grant Date>>
(“Grant Date”) by and between Haemonetics Corporation, a Massachusetts
Corporation (“Company”), and <<Participant Name>> (“Director”), is entered into
as follows:


WHEREAS, the Company has established the Haemonetics Corporation 2005 Incentive
Compensation Plan (“Plan”), a copy of which has been provided to Director, and
which Plan is made a part hereof; and


WHEREAS, the Compensation Committee of the Board of Directors of the Company
(“Committee”) has determined that the Director be granted restricted stock units
in respect of the Company's common stock, $0.01 par value per share (“Common
Stock”), subject to the restrictions as hereinafter set forth;


NOW, THEREFORE, the parties hereby agree as follows:


1.     Grant of Restricted Stock Units.


Subject to the terms and conditions of this Agreement and of the Plan, the
Company hereby grants to the Director <<Number of Awards Granted>> Restricted
Stock Units (“RSUs”).


2.     Vesting Schedule.


(a) Vesting Dates. The interest of the Director in the RSUs shall vest as to
100% of such RSUs on the first anniversary of the Grant Date, conditioned upon
the Director’s continued service with the Company as a director as of such
vesting date. In situations where there is not continued service,
notwithstanding the foregoing, the interest of the Director in the RSUs shall
vest as specified below.


(b) Partial Year. If the Director ceases to be a director of the Company prior
to the first anniversary of the Grant Date for any reason other than a Change in
Control, death or Disability, the RSUs granted hereunder shall vest on a
pro-rata basis such that one twelfth (1/12) of the total number of RSUs granted
hereunder shall vest on the last day of every month that the Director is a
director between the Grant Date and the date when the Director ceases to be a
Director of the Company.


(c) Death or Disability. The RSUs shall become fully vested on a termination of
service due to death or “Disability” (as defined in the Plan).


(d) Change in Control. The RSUs shall become fully vested immediately prior to
the effectiveness of a Change in Control.


(e) “Change in Control” means the earliest to occur of the following events:


2



--------------------------------------------------------------------------------




(A) a person, or any two or more persons acting as a group, and all affiliates
of such person or persons, who prior to such time owned less than fifty percent
(50%) of the Company’s then outstanding shares of Common Stock, shall acquire
such additional shares of Common Stock in one or more transactions, or series of
transactions, such that following such transaction or transactions such person
or group and affiliates beneficially own fifty percent (50%) or more of the
Common Stock outstanding,
(B) closing of the sale of all or substantially all of the assets of the Company
on a consolidated basis to an unrelated person or entity,
(C) individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Company’s Board of Directors (for this
purpose, “Incumbent Board” means at any time those persons who are then members
of the Company’s Board of Directors and who are either (i) members of the
Company’s Board of Directors on the date of this Agreement, or (ii) have been
elected, or have been nominated for election by the Company’s shareholders, by
the affirmative vote of at least two-thirds of the directors comprising the
Incumbent Board at the time of such election or nomination (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director without objection to such nomination), and
(D) the consummation of any merger, reorganization, consolidation or share
exchange unless the persons who were the beneficial owners of the Company’s
outstanding shares of Common Stock immediately before the consummation of such
transaction beneficially own more than 50% of the outstanding shares of the
common stock of the successor or survivor entity in such transaction immediately
following the consummation of such transaction. For purposes of this definition,
the percentage of the beneficially owned shares of the successor or survivor
entity described above shall be determined exclusively by reference to the
shares of the successor or survivor entity which result from the beneficial
ownership of Common Stock by the persons described above immediately before the
consummation of such transaction.
Notwithstanding the foregoing, none of the above events or conditions shall
constitute a Change in Control for purposes of this Agreement unless the event
or condition also constitutes a “Change in Control Event” for purposes of Treas.
Reg. §1. 409A-3(i)(5).


3.    Restrictions.


(a) No Transfer. The RSUs granted hereunder may not be sold, transferred,
pledged, assigned, encumbered, or otherwise alienated or hypothecated.


(b) Forfeiture. Except as provided for in Section 2, if the Director’s service
with the Company terminates for any reason, the balance of the RSUs subject to
the provisions of this Agreement which have not vested at the time of the
Director’s termination of service shall be forfeited by the Director, and the
Director shall have no future rights with respect to any such unvested RSUs.








3



--------------------------------------------------------------------------------




4.    Delivery of Shares.


The means of settlement of vested RSUs is that the Company shall deliver to the
Director a certificate or certificates or, at the election of the Company, make
an appropriate book entry. RSUs that become vested under Section 2 above shall
be settled as soon as practicable after the first anniversary of the Grant Date
in shares of Common Stock equal to the number of vested RSUs as of such date. A
Director shall have no further rights with regard to RSUs once the underlying
Common Stock has been so delivered.


5.    Director Shareholder Rights.


Neither the Director nor any person claiming through the Director, will have any
of the rights or privileges of a shareholder of Haemonetics with respect to the
RSUs unless and until Common Stock has been issued, recorded on the records of
the Company or its transfer agent, and delivered to the Director upon vesting of
the RSUs. No dividend equivalents shall be paid on RSUs with respect to any cash
dividends declared during a period of RSU vesting.


6.    Adjustments or Changes in Capitalization.


Adjustments as a result of changes in corporate capitalization and the like or
as a result of a corporate transaction shall be made in accordance with Article
4 of the Plan.


7.    Death or Disability of Director.


Any Common Stock deliverable to the Director pursuant to Section 4 shall be
delivered to the Director if legally competent or to a legally designated
guardian or representative if the Director is legally incompetent. If the
Director is not then living, the Common Stock shall be delivered to the
representative of the Director’s estate.


8.    Taxes.


The Director acknowledges and agrees that any income or other taxes due from the
Director with respect to the RSUs issued pursuant to this Agreement shall be the
Director’s sole responsibility. By accepting this RSU grant, the Director agrees
and acknowledges that the benefits under this Agreement shall be subject to any
applicable withholding obligation to the Company as provided in Article 17 of
the Plan.


9.     Section 409A.


Notwithstanding Section 9.5 of the Plan, it is intended that the rights to
receive shares of Common Stock granted under this Agreement and the provisions
of this Agreement shall comply with Section 409A of the Code, and all provisions
of this Agreement shall be construed and interpreted in a manner consistent with
Section 19.10 of the Plan and the requirements for avoiding taxes or penalties
under Section 409A of the Code. Delivery of shares under this Agreement may be
accelerated by the Board in its discretion only as permitted under Section 409A
of the Code. Notwithstanding the foregoing, in no event whatsoever shall the
Company or its Subsidiaries be liable for any additional tax, interest, or
penalties that may be imposed on the Director as a result of Section 409A of the
Code or any damages for failing to comply with Section 409A of the Code.






4



--------------------------------------------------------------------------------






10.    Data Privacy Consent.
As a condition of this Agreement, you consent to the collection, use and
transfer of your personal data as described in this paragraph. You understand
that the Company and its subsidiaries hold certain personal information about
you, including your name, home address and telephone number, date of birth,
social insurance (or security) number or identification number, salary,
nationality, job title, any shares of Common Stock or directorships held in the
Company (or any of its subsidiaries), details of all options or any other
entitlement to shares of Common Stock awarded, canceled, exercised, vested,
unvested or outstanding in your favor, for the purpose of implementing, managing
and administering the Plan (“Data”). You further understand that the Company
and/or a subsidiary may transfer Data amongst themselves as necessary for the
purpose of implementation, administration and management of your participation
in the Plan, and that the Company and/or a subsidiary may each further transfer
Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. You understand that these recipients
may be located in the European Economic Area, or elsewhere, such as the United
States or Canada, and that the recipient’s country may have different data
privacy laws and protections than your country. You authorize them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing your participation in the
Plan, including any requisite transfer of such Data to a broker or other third
party with whom you may elect to deposit any shares of Common Stock acquired
pursuant to the Plan as may be required for the administration of the Plan
and/or the subsequent holding of shares of Common Stock on your behalf. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to it or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Company’s Human Resources representative. Refusal or withdrawal of consent
may, however, affect your ability to exercise or realize benefits from this
Agreement or the Plan. For more information on the consequences of your refusal
to consent or withdrawal of consent, you understand that you may contact the
Company’s Human Resources representative.
11.    Miscellaneous.


(a) Enforcement. The Company shall not be required (i) to transfer on its books
any shares of Common Stock of the Company which shall have been sold or
transferred in violation of any of the provisions set forth in this Agreement,
or (ii) to treat as owner of such shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such shares shall have been
so transferred.


(b) Further Acts. The parties agree to execute such further instruments and to
take such action as may reasonably be necessary to carry out the intent of this
Agreement.


(c) Notice. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon delivery to the Director at her/his
address then on file with the Company.








5



--------------------------------------------------------------------------------




(d) No Guarantee of Service. Neither the Plan nor this Agreement nor any
provisions under either shall be construed so as to grant the Director any right
to remain a director of the Company.


(e)Entire Agreement. This Agreement and the Plan constitute the entire agreement
of the parties with respect to the subject matter hereof. The Agreement is
subject to and shall be construed in accordance with the terms of the Plan, and
words or phrases defined in the Plan shall have the same meaning for purposes of
this Agreement unless the context clearly requires otherwise.


(f)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts and applicable
federal law, without regard to applicable conflicts of laws.












6



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and its
corporate seal to be hereto affixed by its officer thereunto duly authorized,
and the Director has accepted this agreement, all as of the day and year first
above written.




HAEMONETICS CORPORATION




______________________________
By:
Its:


RETAIN A COPY OF THIS AGREEMENT FOR YOUR RECORDS




7

